Citation Nr: 0101253	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery bypass 
(CAB), claimed as heart condition, secondary to service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the claimed disability.  

In March 2000, the veteran testified before a member of the 
Board at a videoconference hearing.  The veteran accepted 
that hearing in lieu of an "in-person" hearing before a 
Board member.  See 38 C.F.R. § 20.700(e) (2000).  Subsequent 
to the videoconference hearing, the veteran submitted 
additional medical evidence, which was received at the Board 
in March 2000.  The veteran also signed a statement that 
waived initial RO review of this evidence.  Accordingly, the 
Board may proceed with the veteran's appeal.  38 C.F.R. 
§ 20.1304(c) (2000).  


FINDING OF FACT

It has not been shown that the veteran has any cardiac 
condition that is related to service-connected PTSD.  


CONCLUSION OF LAW

CAB, claimed as heart condition, is not proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no findings of a cardiac 
disorder.  

The veteran was afforded a VA psychiatric examination in 
January 1993.  The 
Axis I diagnoses included PTSD.  There were no pertinent Axis 
I, II or III diagnoses.  

On VA psychiatric examination in July 1997, the Axis I 
diagnostic impression included PTSD.  The Axis III diagnoses 
included status post cardiac surgery, November 1996.  

A rating decision dated in February 1998 granted service 
connection for PTSD, effective from June 1992, at a 30 
percent rating.  

The Axis I diagnosis following VA psychiatric examination in 
January 1999 was PTSD.  Axis III diagnoses included post 
open-heart surgery.  A subsequent rating decision dated in 
February 1999 raised the disability evaluation for PTSD to 
50 percent, effective November 1998.  

Private medical records dated in January 1997 show a finding 
of mild congestive heart failure (CHF).  A history of CAB 
grafting in 1995 and angioplasty in 1996 was noted.  

Private medical records dated in February 1999 include 
pertinent impressions of new onset angina pectoris with 
abnormal intravenous Persantine myocardial perfusion test for 
reversible myocardial ischemia in the inferior and apical 
portion; rule out progressive coronary atherosclerosis, rule 
out bypass graft disease; history of coronary 
atherosclerosis; status post myocardial infarction twice in 
1993; status post CAB graft times 4 with left internal 
mammary artery to left anterior descending artery, sequential 
saphenous venous bypass graft to the left circumflex artery 
and diagonal arteries and saphenous venous bypass graft to 
the posterior descending artery with right coronary artery in 
November 1996/ ischemic cardiomyopathy; status post 
percutaneous transluminal coronary angioplasty of the left 
anterior descending artery in July 1997.  

The veteran testified at a videoconference hearing in March 
2000.  The veteran's wife recalled that the veteran's doctor 
in December 1993 asked why the veteran was "so stressed out" 
and that the stress definitely brought the heart attack on.  
She stated that this conversation occurred in the emergency 
room where the doctor was treating the veteran.  Hearing 
transcript (T.) 7.  The veteran's representative indicated 
that there were records missing from the claims file and 
those would be submitted within 60 days following the 
hearing.  T. 8, 14.  The veteran testified that a VA doctor 
did not want to get involved with providing a medical nexus 
statement.  T. 10.  The veteran and his spouse had recalled 
that doctors had related the veteran's heart attack was 
brought on by stress; she specifically indicated the 
emergency room doctor who treated the first heart attack.  T. 
11.  The veteran was advised that a medical nexus statement 
was important for his case.  T. 14.  

Subsequent to the hearing, the veteran and his spouse 
provided a written statement, received in March 2000, in 
which they discounted the veteran's smoking history as having 
a relation to his heart problems.  

Also submitted were private medical records from the time of 
treatment of the veteran's first heart attack in December 
1993.  Those records and subsequent medical records from this 
same facility showed no findings relating the veteran's heart 
disorder to PTSD.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Analysis

The Board initially observes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to a claim, and expanded on VA's 
duty to notify the claimant and representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

In this case, the RO has taken reasonable efforts to secure 
all pertinent records identified by the veteran in this 
claim, including VA and private medical records.  The record 
includes VA records beginning in 1989, and the veteran 
submitted the private medical records concerning his 
treatment for heart problems in December 1993.  The Board 
further finds that this competent medical evidence is 
sufficient to make a decision in this case at this time 
without further delay or need for an examination, and such 
evidence and rationale are further described below. Further, 
the veteran was provided information as to the types of 
evidence needed to support his claim, by both the RO and at 
the time of his videoconference hearing.  He provided 
testimony in support of his claim, and he submitted 
additional evidence subsequent to his hearing.  Given that he 
was provided the necessary information on which to 
substantiate his claim, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran contends that PTSD either caused his heart 
disability, or in the alternative, that PTSD aggravated a 
cardiac disorder.  It is noted that the post service medical 
records do not show a diagnosis of heart disease until about 
1993, decades after service.  That is, the post-service 
medical records show that the veteran has a current diagnosis 
of heart disease.  Consequently, the determinant issue in 
this case is whether the veteran's current cardiac condition 
is attributable to the service-connected PTSD.  This is a 
question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran primarily testified that on entering private 
medical treatment for his heart disorder in December 1993, he 
was told by a doctor that stress caused his heart attack.  T. 
7, 11.  As to these recollections by the veteran and his 
spouse, the Board notes that the Court has found that such an 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the veteran and his spouse's memories of what 
was purportedly told to them by a doctor may not constitute 
competent medical evidence.  

Significantly, the veteran obtained and submitted the medical 
treatment records from December 1993, in which he was treated 
for heart difficulties during the time period discussed 
above.  Upon review of these documents, however, the Board 
does not find any statement from a medical doctor 
etiologically relating the veteran's PTSD to his heart 
complaints or disorders.  Within the private medical records 
of December 1993 and November 1996, the veteran pointed out 
that his general appearance was one of minimal distress and 
moderate distress, on physical examination at those times, 
respectively.  Nevertheless, this reference goes to how the 
veteran appeared, and it is not a medical nexus statement as 
to any disorders.  Further, those records contain no final 
conclusions pertinent to PTSD in any way.  Thus, this 
evidence is not supportive of the veteran's claim.  

The RO sought to obtain VA records beginning in 1989, but 
there is also no reference to a link between PTSD and a heart 
disability in them.  This is consistent with the veteran's 
testimony in which he noted that his VA doctor did not wish 
to get involved in providing a written statement as to 
etiology of the heart disability.  T. 10.  

The veteran's VA psychiatric examinations in July 1997 and 
January 1999 contain Axis III diagnoses that include heart 
disorders.  Axis III is for reporting current general medical 
conditions that are potentially relevant to the understanding 
or management of the individual's mental disorder.  See Quick 
Reference to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) 39-40. The DSM-IV clarifies that "[I]n some cases it 
is clear that the general medical condition is directly 
etiological to the development or worsening of mental 
symptoms and that the mechanism for this is physiological."  
Id.  38 C.F.R. § 4.130 (2000).  The etiological relationship 
recognized therein is the effect of the physical condition on 
the mental disorder, not the reverse.  Consequently, this 
evidence is not supportive of the veteran's claim.   

The veteran has not provided or identified competent medical 
evidence of a nexus between service-connected PTSD and his 
current cardiac condition.  In essence, it does not appear 
that there are any outstanding records which would link the 
claimed heart disability to PTSD.  See Counts v. Brown, 6 
Vet. App. 473 (1994) (When there is no showing of the 
relevance of outstanding records, there is no duty to 
assist.).    The only evidence relating the current cardiac 
condition to PTSD consists of statements and testimony from 
the veteran and his spouse.  The evidence does not establish 
that the veteran or his spouse possesses a recognized degree 
of medical knowledge; therefore, those opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent the presentation of competent medical 
evidence between the cardiac condition and PTSD, the 
veteran's claim must be denied.  



ORDER

Service connection for CAB, claimed as heart condition, 
secondary to service-connected post-traumatic stress disorder 
is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

